See Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to prior office action on the drawing objections and claim objection have been acknowledged and the objections have been withdrawn. The amendment made to claim 11 overcomes the rejection under 35 U.S.C. § 112(d) has been withdrawn. 
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Such an arrangement precludes, and, in fact teaches away from the modification of Bitsch with the teachings of Pick…”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argued that modifying the primary reference in the manner suggested by the secondary reference would be inoperable and that 
Pick and Bitsch both recognize that reducing the size of the bearing arrangement, by avoiding over-dimensioning or reducing the size of the bearings, thereby increasing the efficiency of the wind turbine as well as the service life of the bearing arrangement which can be varied to have a predictable effect on the final product; and the primary reference does not contain an express teaching away from the proposed modification. A person of ordinary skill would have been motivated to modify Bitsch with the arrangement of Pick by placing the bearing housings at the faces of the support structure, in order to obtain the favorable properties disclosed in Pick. 
The stresses that occur in a centrifugal setup can be designed around the exact structure that results with a low speed coupler could be accounted for. Pick does teach “The invention will allow for improving the force handling in drive trains where the further drivetrain component/components is/are cantilevered from the main bearing housing. The reason is that the connection between the further component(s) and the main bearing housing can be made relatively large to reduce the forces induced by the bending moment caused by the cantilevered arrangement, without compromising the design of the main shaft bearing arrangement, which can be kept relatively small as dictated by the size of the main shaft.”, flanges of the housings can 
Regarding the issues on the cited reference, “EP 2 754 892” and “EP 2 754 893” are sister applications both about wind turbines with the same inventor(s), in a rare circumstance, the section used in the rejection is discussed in both references. Going forward the reference used will be “EP 2 754 892”, accordingly “EP 2 754 893” has been added to the references of record.
The arguments on page 9-10 are acknowledged however since those arguments are dependent on arguments present over Bitsch in view of Pick, the arguments are not persuasive.

Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "A wind turbine comprising a bearing arrangement for a wind turbine, comprising:" in the preamble of claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the 
The limitations in claim 12 correct the issue with double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0159631 (Bitsch), in view of US Publication 2015/0030277 (Pick).

Regarding claims 1, Bitsch teaches, a bearing arrangement (Fig. 2) for a wind turbine (abstract), comprising a bed frame (element 31), a 
Bitsch does not teach wherein the bearing housings are mounted on opposite faces of the support structure, the faces facing in the axial direction with respect to the shaft axis.
Pick teaches a bearing housing (28A and 28B) for a wind turbine, the bearing housings are mounted on opposite faces of the support structure (element 20, Fig. 2), the faces facing in the axial direction with respect to the shaft axis (element 2g, fig. 1).
Pick further teaches that the design of the bearing arrangement allows for different operating situations, the bearing arrangement has an adjusting device with which the bearing preload can be adjusted starting from a base preload. This can allow, for example signs of wear to be compensated, manufacturing tolerances or design inaccuracies to be corrected and in particular current loading states to be addressed. This design avoids the otherwise usual over dimensioning of the bearing arrangement, thereby increasing the efficiency of the wind turbine as well as the service life of the bearing arrangement (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of 
Regarding claim 2, as modified in claim 1, Pick teaches the faces are arranged at opposite ends of the support structure (as shown in fig. 2).
Regarding claim 3, as modified in claim 1, Pick teaches the faces face away from a geometric center of the support structure (center of element 20).

    PNG
    media_image1.png
    518
    977
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 4, as modified in claim 1, Pick teaches the bearing housings are bolted (see annotated fig. 2) to the faces with bolts extending parallel to the shaft axis.
Regarding claim 5, Bitsch teaches the shaft through the support structure (see fig. 2, element 5 extends past element 51).
Regarding claim 6, Bitsch teaches a cross-section of the support structure taken on a line in a direction perpendicular to the shaft axis has a closed geometry (using the description of applicants specification, Fig. 2 would depict that closed geometry in that perspective).
Regarding claim 10, Bitsch teaches wherein the support structure (element 51) is connected to the bed frame (element 31) by one or more feet.
Regarding claim 11, Bitsch teaches a wind turbine (abstract) comprising a bearing arrangement (Fig. 2) for a wind turbine (abstract), comprising:
 a bed frame (element 31), 
a support structure (element 51) mounted to the bed frame, 
a shaft (element 5), bearings (element 52 and 53) supporting the shaft rotatably around a shaft axis (element ‘A’, fig. 2), and bearing housings (element 5A and 5B) supporting one of the bearings respectively, 
Bitsch does not teach wherein the bearing housings are mounted on opposite faces of the support structure, the faces facing in the axial direction with respect to the shaft axis.
Pick teaches a bearing housing (28A and 28B) for a wind turbine, the bearing housings are mounted on opposite faces of the support structure 
Pick further teaches that the design of the bearing arrangement allows for different operating situations, the bearing arrangement has an adjusting device with which the bearing preload can be adjusted starting from a base preload. This can allow, for example signs of wear to be compensated, manufacturing tolerances or design inaccuracies to be corrected and in particular current loading states to be addressed. This design avoids the otherwise usual over dimensioning of the bearing arrangement, thereby increasing the efficiency of the wind turbine as well as the service life of the bearing arrangement (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of Pick to provide a bearing arrangement that is mounted on opposite faces of the support structure. Doing so allows the adjustment of the bearing improving the life of the bearing and increase efficiency.  

Regarding claim 12, as modified in claim 1, Bitsch teaches a rotor and a generator, wherein the shaft of the bearing arrangement connects the rotor with the generator (par. 2).

7 is rejected under 35 U.S.C. 103 as being unpatentable over (Bitsch), in view of (Pick), in further view of EP 2 754 892.
Regarding claim 7, Bitsch teaches the invention of claim 1.
Kameda teaches a support structure that has radial openings (element 42). Kameda further teaches the space formed by the cutout 42 can be used for a variety of purposes for instance, suspension of components using a lift such as a crane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch in view of Kameda to provide an opening in the support structure. Doing so, provides a method to suspend the support structure with a crane. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over (Bitsch), in view of (Pick), in further view of US Publication 2015/0167634 (Lazaro).

Regarding claim 8, Bitsch teaches the invention of claim 1. 
Bitsch does not teach that the support structure is made from cast iron.
Lazaro teaches an aspect of using a single cast may be that fabrication of the hub may be simpler and cheaper. An aspect of manufacturing the beams 102, 103, 104 separately from the rest of the hub may be that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of Lazaro to construct the bearing housing out of steel. Doing so, provides a cheap and simple support structure using known construction methods.

Regarding claim 9, Bitsch teaches the invention of claim 1. 
Bitsch does not teach that the bearing housings are made from steel.

Lazaro teaches an aspect of using a single cast may be that fabrication of the hub may be simpler and cheaper. An aspect of manufacturing the beams 102, 103, 104 separately from the rest of the hub may be that different materials may be used for the beams 102, 103, 104 and for the rest of the hub. The material used for the beams 102, 103, 104 may be e.g. stiffer than the material used for fabricating the rest of the hub. For example, the beams 102, 103, 104 may be made of steel and the rest of the hub may be made of cast iron.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                               

/David E Sosnowski/SPE, Art Unit 3745